Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered March 31, 2003, convicting defendant upon his plea of guilty of two counts of the crime of sodomy in the first degree.
Defendant, waiving his right to appeal, pleaded guilty to two counts of the crime of sodomy in the first degree and was sentenced, in accordance with the negotiated plea agreement, to consecutive prison terms of five years, followed by a period of postrelease supervision. On appeal, defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed, and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Crew III, J.P., Peters, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.